 



Exhibit 10.1

 

August 4, 2016

 

Arthur H. Tinkelenberg, Ph.D.

c/o Enumeral Biomedical Holdings, Inc.

200 CambridgePark Drive, Suite 2000

Cambridge, MA 02140

 

Dear Arthur:

 

This letter agreement (the “Letter Agreement”) confirms that your employment
with Enumeral Biomedical Holdings, Inc. (with its subsidiaries, the “Company”)
has ceased effective July 28, 2016 and sets forth the terms of your separation
from service as an employee of the Company. You and the Company acknowledge and
agree that this separation concerns only your employment as President and Chief
Executive Officer of the Company, and that you remain a director of the Company.
Upon your termination as an employee of the Company, and in your continued
capacity as a non-employee director of the Company, you will be entitled to
participate in the Company’s Non-Employee Director Compensation Program, as may
be revised from time to time by the Company’s Board of Directors or the
Compensation Committee thereof. Notwithstanding anything herein to the contrary,
pursuant to this letter you also hereby resign from any positions you hold as an
officer and/or director of Enumeral Biomedical Corp. and Enumeral Securities
Corporation, both of which are subsidiaries of the Company, and you agree to
execute letters of resignation from such posts in forms acceptable to the
Company.

 

In this Letter Agreement, reference is occasionally made to that certain Amended
and Restated Employment Agreement, dated as of July 21, 2014, between you and
Enumeral Biomedical Corp., a subsidiary of the Company, as assumed by the
Company on July 31, 2014 (the “Amended Employment Agreement”). The Company
hereby advises you to consult with an attorney of your own choosing prior to
signing this Letter Agreement. You and the Company have agreed to the following
terms:

 

Separation Date

 

1.          Your last day of employment and your payroll termination date (i.e.,
the last working day for which you will be paid your base salary and benefits)
is July 28, 2016 (“Separation Date”).

 

Payments and Benefits

 

2.          Following your execution of this Letter Agreement and the expiration
of any revocation period, and your return of Company property pursuant to
Paragraph 10 below, you will receive severance payments equal to twelve (12)
months of base pay denominated in United States Dollars, totaling $262,500, less
deductions pursuant to applicable tax withholding laws and regulations (the
“Severance Payment”), which will be made as salary continuation over a 12 month
period by automatic payroll processing (such 12 month period following the
Separation Date, the “Severance Period”). The amount of this Severance Payment
will be reflected in your IRS Form W-2 from the Company, and the Company makes
no representation or warranty regarding the taxability of any portion of the
Severance Payment. You agree that you will bear responsibility for any and all
taxes, penalties, or interest that may be assessed by any taxing authority on
the Severance Payment. In the event that there occurs a Change of Control of the
Company (as such term is defined in the Amended Employment Agreement) during the
Severance Period, the remaining then-unpaid portion of the Severance Payment
shall be paid in a lump sum amount to you on the next regularly scheduled
payroll date following the closing of the transaction that triggered such Change
of Control, in lieu of any further salary continuation payments; provided,
however, that in all events you remain bound by the provisions of this Letter
Agreement, including the restrictions set forth in Paragraph 11, and in the
event you violate those restrictions following a Change of Control, you will be
required to repay such lump sum payment to the Company.

 

 

 

 

3.          You acknowledge that you did not elect coverage under, and thus are
not currently enrolled in, any medical, dental and/or prescription benefit plans
with the Company. Consequently, you further acknowledge that you are not
eligible for continuing participation in any of the Company’s medical, dental
and/or prescription benefit plans pursuant to Section 4980B of the Internal
Revenue Code of 1986, as amended (“COBRA”). In addition, the Company will pay
you a lump sum amount of $10,000, less withholding of all applicable federal,
state and local taxes, to be used for any purpose you choose, including, but not
limited to, purchase of life insurance, disability insurance, or other health
coverage. Such payment will be made on the Company’s first payroll date that is
at least ten (10) days after the expiration of the Revocation Period described
in Paragraph 17(v) below.

 

4.          Except as otherwise provided herein, and regardless of whether you
decide to sign this Letter Agreement, your final wages and unused vacation
accrued through the Separation Date will be paid to you on the Separation Date.

 

5.          All options to purchase shares of the Company’s common stock and
restricted stock grants in the Company held by you or in a trust established by
you for the benefit of your spouse, children or heirs that are unvested as of
the Separation Date shall continue to vest during the Severance Period pursuant
to the vesting schedules set forth in such option agreements and restricted
stock agreements, as applicable. In the event that you breach the terms of this
Letter Agreement during the Severance Period, all unvested options and
restricted stock awards as of the date of notice by the Company of such breach
(subject to any cure periods) shall be immediately cancelled and forfeited. In
the absence of such breach, all remaining unvested options and shares of
restricted stock shall fully vest and become exercisable on the expiration of
the Severance Period, and the period for exercising all such options to purchase
common stock of the Company shall be extended to the date that is five (5) years
following the expiration of the Severance Period. In addition, if there occurs a
Change of Control of the Company (as such term is defined in the Amended
Employment Agreement) during the Severance Period, then notwithstanding the
foregoing all of your unvested shares of restricted stock and options to
purchase common stock of the Company shall immediately accelerate and become
fully vested and exercisable.

 

Page 2 of 11 

 

 

6.          All other benefit programs to which you were entitled during your
employment with the Company and under which you had elected coverage shall cease
as of the Separation Date.

 

7(a).     Except as specifically provided in this Letter Agreement, you
understand and agree that you are not entitled to any further salary, vacation
pay, sick pay, bonus, severance pay, compensation of any kind, retirement,
health insurance, long-term disability, AD&D, life insurance, or any other
benefits. All such compensation and benefits shall cease as outlined above.
However, you will retain your rights, if any, to retirement benefits to the
extent you are eligible for them pursuant to applicable plan documents. You also
agree that you have reconciled all outstanding business expenses, provided,
however, that the Company is processing and will reimburse you for the expenses
you have submitted to the Company’s Vice President of Finance on your final
expense reports in your capacity as an employee of the Company.

 

(b).       Adequacy of Consideration. You acknowledge and agree that the
Company’s Severance Payment under Paragraph 2, and payment provided under
Paragraph 3 (collectively referred to as “Severance Benefits”):

 

(i)        Are not required by any policy, plan or prior agreement;

 

(ii)       Constitute adequate consideration to support your General Release in
Paragraph 14(a) below; and

 

(iii)       Fully compensate you for the Claims you are releasing.

 

For purposes of this paragraph, “consideration” means something of value to
which you are not already entitled.

 

Confidentiality Provisions

 

8.          Confidentiality of this Agreement. Because the information in this
Letter Agreement is confidential, it is agreed that you will not disclose the
terms of this Letter Agreement to anyone, except (i) your family, attorney
and/or accountant with whom you choose to consult regarding this Letter
Agreement, provided they each agree to the terms of confidentiality set forth
herein or as required by law; (ii) in connection with any claim to enforce,
interpret or determine the scope, meaning, enforceability or effect of the
Agreement; (iii) to obtain confidential legal, tax or financial advice with
respect thereto; or (iv) in connection with any of your Retained Rights as set
forth in Paragraph 16 below. You agree and affirm that you have complied with
and will continue to comply with the restrictions on the use of proprietary
information set forth in Section 5 of the Amended Employment Agreement.

 

9.          Prohibition on Your Using or Disclosing Confidential Information.
Regardless of whether you sign this Agreement, and in accordance with your
Amended Employment Agreement, you are prohibited from using or disclosing
confidential information which you created or acquired in the course of your
employment with the Company and which is not generally known by or readily
accessible to the public. This confidential information includes, without
limitation, the items set forth in Section 5 of your Amended Employment
Agreement (defined therein, and referred to throughout this Letter Agreement, as
“Confidential Information”), a copy of which is attached to this Letter
Agreement as Attachment A for your convenience. This prohibition is subject to
and limited by your Retained Rights in Paragraph 16 below.

 

Page 3 of 11 

 

 

10.         Return of Company Property. Regardless of whether you sign this
Letter Agreement, in accordance with your Amended Employment Agreement and as a
condition of receiving the Severance Benefits set forth in Paragraph 2 and
Paragraph 3 above, you must return to the Company any and all office equipment,
documents, files, materials, electronic information, records, computer discs,
equipment or other items in your possession or control belonging to the Company
or containing any Confidential Information relating to the Company (except as
may be necessary in your continued duties and responsibilities as a director of
the Company), and you represent and agree that you have done so.

 

Post-Termination Restrictions

 

11.         Regardless of whether you sign this Letter Agreement, you remain
legally bound by, and must comply with, the terms, conditions and restrictions
of Section 7 (Non-Competition) of the Amended Employment Agreement, including,
but not limited to, the non-solicitation and other provisions set forth in
Section 7(c) of the Amended Employment Agreement. The twelve (12) month Post
Employment Non-Compete Period (as defined in the Amended Employment Agreement)
will be extended by any period of time in which you are in violation of such
Section 7.

 

12.         In the event you violate any of the restrictions referenced in
Paragraph 11 above, the Company shall have the right, in its sole discretion, to
cease making any payments to you which otherwise may be required pursuant to
Paragraphs 2 and/or 3 above; however, this shall not affect the validity or
enforceability of the covenants referenced in Paragraph 11 above and your
Amended Employment Agreement, which shall remain in full force and effect.

 

Defamatory Remarks and Publications

 

13.         You agree that you will not make any defamatory comments or remarks,
as defined by law, in writing, orally or electronically, about the Company or
any other Released Party (as defined in Paragraph 14 below) and their respective
products and services. You further agree that you will not make, or cause to be
made, any references whatsoever to any of the Released Parties, or to any
fictitious person or entity intended to resemble any of the Released Parties, in
any book, article, letter or any other form of publication or writing that you
author or that you assist a third-party in authoring for publication or any
other form of public dissemination, provided that this prohibition does not
include your stating or confirming that you have been employed by the Company
for your period of employment and stating your titles, roles and
responsibilities. These restrictions are subject to and limited by your Retained
Rights in Paragraph 16 below.

 

Page 4 of 11 

 

 

General Release

 

14(a).         By Executive. You, for yourself, your heirs, assigns, successors,
executors, and administrators (hereinafter collectively referred to as the
“Releasor”), in consideration of the promises and covenants set forth herein,
hereby fully release and discharge, to the maximum extent permitted by law, the
Company and its parent, subsidiaries, affiliates, officers, directors, members,
shareholders, successors, partners, principals, employees, agents,
representatives, fiduciaries, attorneys, and/or anyone else connected with each
of the foregoing (collectively, the “Released Parties”), forever and
unconditionally from any and all manner of action, claim, demand, damages, cause
of action, debt, sum of money, contract, covenant, controversy, agreement,
promise, judgment, and demand whatsoever, in law or equity, known or unknown,
existing or claimed to exist (hereinafter, collectively referred to as “Claims”)
arising from the beginning of time through the execution of this Letter
Agreement, including without limitation, all Claims relating to or arising out
of your employment and/or termination of employment with the Company, including
any Claims under your Amended Employment Agreement, bonus and/or employee
benefits and/or any discrimination claim based on race, religion, color,
national origin, age, sex, sexual orientation or preference, disability,
retaliation, or any cause of action under the following in each case as amended:
the Age Discrimination in Employment Act of 1967, Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991, the Civil Rights Act of 1866, the
Equal Pay Act of 1963, the Americans with Disabilities Act of 1990, the Family
and Medical Leave Act of 1993, the Worker Adjustment and Retraining Notification
Act, the Employee Retirement Income Security Act of 1974 (except any valid claim
to recover vested benefits, if applicable), the Sarbanes-Oxley Act of 2002, any
applicable Executive Order program, and their state or local counterparts,
including without limitation, applicable state statutes, including state
anti-discrimination statutes and regulations, such as the Massachusetts Fair
Employment Practices Act, the Massachusetts Civil Rights Act, the Massachusetts
Equal Rights Law, the Massachusetts Wage Act, the Massachusetts Small
Necessities Leave Act, the Massachusetts Earned Sick Time Law, and the
Massachusetts Parental Leave Law, and/or any other federal, state or local law,
rule, regulation, constitution or ordinance, or under any public policy or
common law or arising under any practices or procedure of the Company, and/or
any claim for wrongful termination, back pay, future wage loss, any other claim,
whether in tort, contract or otherwise, or any claim for costs, fees or other
expenses, including attorneys’ fees.

 

(b).       By Company. The Company and its officers, directors, successors,
principals, representatives, fiduciaries, attorneys, and/or anyone else
connected with each of the foregoing in consideration of the promises and
covenants set forth herein, hereby fully release and discharge you and your
representatives, fiduciaries, attorneys, from any and all manner of action,
claim, demand, damages, cause of action, debt, sum of money, contract, covenant,
controversy, agreement, promise, judgment, and demand whatsoever, in law or
equity, known or unknown, existing or claimed to exist (hereinafter,
collectively referred to as “Claims”) arising from the beginning of time through
the execution of this Letter Agreement, including without limitation, all Claims
relating to or arising out of your employment and/or termination of employment
with the Company, including without limitation, applicable state statutes,
including federal, state or local law, rule, regulation, constitution or
ordinance, or under any public policy or common law, or any claim for costs,
fees or other expenses, including attorneys’ fees.

 

(c).       Known and Unknown Claims. Please note also that this General Release
includes all Claims known or unknown by you, those that you may have already
asserted or raised as well as those that you have never asserted or raised.

 

Page 5 of 11 

 

 

Non-Released Claims.

 

15.         The General Release in Paragraph 14 above does not apply to:

 

(a)          Any Claims for vested benefits under any Company retirement,
401(k), profit-sharing or other deferred compensation plan;

 

(b)          Any Claims to require the Company or you to honor its or your
commitments set forth in this Letter Agreement;

 

(c)          Any Claims to interpret or to determine the scope, meaning,
enforceability or effect of this Letter Agreement;

 

(d)          Any Claims that arise after you have signed this Letter Agreement;

 

(e)          Any Claims for worker’s compensation benefits, any Claims for
unemployment compensation benefits, and any other Claims that cannot be waived
by a private agreement.

 

The General Release is subject to and restricted by your Retained Rights in
Paragraph 16 below.

 

Retained Rights.

 

16(a).         Regardless of whether or not you sign this Agreement, nothing in
this Agreement is intended to or shall be interpreted: (i) to restrict or
otherwise interfere with your obligation to testify truthfully in any forum;
(ii) to restrict or otherwise interfere with your right and/or obligation to
contact, cooperate with, provide information to, or testify or otherwise
participate in, any action, investigation or proceeding of any government agency
or commission (including, but not limited, to the Equal Employment Opportunity
Commission (“EEOC”)); or (iii) to disclose any information or produce any
documents as is required by law or legal process.

 

(b).         Further, the General Release in Paragraph 14 does not prevent you
from contacting or filing a charge with any federal, state or local government
agency or commission (including, but not limited to, the EEOC). However, the
General Release does prevent you, to the maximum extent permitted by law, from
obtaining any monetary or other personal relief for any of the Claims you have
released in Paragraph 14 with regard to any charge you may file or which may be
filed on your behalf.

 

Representations.

 

17.         By signing this Letter Agreement, you acknowledge that:

 

(i)        you have read and fully understand the terms of this Letter
Agreement, including the General Release;

 

(ii)        you have been advised in writing by the Company and urged to consult
with your attorneys prior to signing this Letter Agreement concerning the terms
of this Letter Agreement, including the General Release;

 

Page 6 of 11 

 

 

(iii)        you have agreed to this Letter Agreement, including the General
Release, knowingly and voluntarily and were not subjected to any undue influence
or coercion in agreeing to its terms;

 

(iv)        you have been given at least 21 days to consider this Letter
Agreement, and acknowledge that in the event that you execute this Letter
Agreement prior to the expiration of the 21 day period, you hereby waive the
balance of said period;

 

(v)        you will have seven (7) days following your execution of this Letter
Agreement to revoke this Letter Agreement and this Letter Agreement shall not
become effective or enforceable until the revocation period has expired. Any
revocation within this seven day period must be submitted in writing and
personally delivered, or mailed by 5:30 p.m. on the 7th day following your
execution of this Letter Agreement to the undersigned at 200 Cambridge Park
Drive, Suite 2000, Cambridge, MA 02140. No payment provided for in Section 2 of
this Letter Agreement will be made until after the seven (7) day period has
expired and this Letter Agreement has become effective. If the Letter Agreement
is revoked by you then you shall forfeit the payment and benefits provided in
this Letter Agreement and the Company shall not be required to provide any such
payment, benefits or other consideration;

 

(vi)        you agree that, by signing this Letter Agreement, you will be
receiving consideration in excess of that to which you are entitled absent
providing the Release contained herein; and

 

(vii)        you have agreed that no provision of this Letter Agreement may be
modified, changed, waived or discharged unless such waiver, modification, change
or discharge is agreed to in writing and signed by the Company.

 

(viii)      you agree that no promise or inducement not expressed in this Letter
Agreement has been made to you;

 

(ix)         You understand that you are waiving your Claims as set forth in
Paragraph 14(a) above, including, but not limited to, Claims for age
discrimination under the Age Discrimination in Employment Act (subject to the
limitations in Paragraph 15 above and your Retained Rights in Paragraph 16
above); and

 

(x)          You have adequate information to make a knowing and voluntary
waiver of any and all Claims as set forth in Paragraph 14(a) above.

 

Page 7 of 11 

 

 

Future Cooperation

 

18.         You agree to cooperate with any reasonable request by the Company in
connection with any matter with which you were involved or any existing or
potential claim, investigation, administrative proceeding, lawsuit or other
legal or business matter that arose during your employment by the Company. You
agree that after the Separation Date, you will make yourself available, upon
reasonable notice and under reasonable conditions (including in your continued
capacity as a member of the Company’s board of directors), to respond to
inquiries and requests for information and assist the Company in any capacity
with respect to matters of which you were involved or had knowledge as a result
of your employment with the Company. You further agree to provide reasonable
assistance to the Company and its respective representatives in defense of any
claims that have been or may be made against the Company or any Released Party,
and will assist the Company in the prosecution of any claims that have been or
may be made by the Company or Released Party, to the extent that such claims may
relate to the period of your employment with the Company. You agree to promptly
notify the Company’s General Counsel in the manner described in Paragraph 19
below if you become aware of any lawsuits involving such claims that may be
filed or threatened against the Company or any Released Party. You also agree to
promptly inform the General Counsel (to the extent that you are legally
permitted to do so) in the manner described in Paragraph 19, if you are
requested to provide testimony or documents protected from disclosure under this
Letter Agreement, or if you are asked to assist in any investigation of the
Company or any Released Party (or their actions), regardless of whether a
lawsuit or other proceeding has then been filed against the Company or Released
Party with respect to such investigation. Upon presentation of appropriate
documentation, the Company shall pay or reimburse you for all reasonable
out-of-pocket travel, duplicating or telephonic expenses incurred by you in
complying with this Paragraph 18. Nothing in this Paragraph 18 shall be
construed to prohibit you from exercising your Retained Rights as specified in
Paragraph 16 above.

 

Duty to Notify.

 

19.         Regardless of whether you sign this Letter Agreement, in the event
you receive a request or demand, orally, in writing, electronically or
otherwise, for the disclosure or production of Confidential Information which
you created or acquired in the course of your employment (as defined in your
Employment Agreement, you must notify immediately the Company’s General Counsel
by calling him at the Company’s offices. Regardless of whether you are
successful in reaching him by telephone, you also must notify him immediately in
writing, via certified mail, at the Company’s offices at 200 CambridgePark
Drive, Suite 2000, Cambridge, MA 02140. A copy of the request or demand as well
as any and all documents potentially responsive to the request or demand shall
be included with the written notification. You agree to wait a minimum of ten
(10) days (or the maximum time permitted by such legal process, if less) after
sending the letter before making a disclosure or production to give the Company
time to determine whether the disclosure or production involves Confidential
Information, in which event the Company may seek to prohibit and/or restrict the
production and/or disclosure and/or to obtain a protective order with regard
thereto. This obligation shall not apply in the event of requests or demands for
Confidential Information from the government (federal, state or local).

 

Breach

 

20.         You acknowledge that any breach by you of any of the terms of this
Letter Agreement, shall immediately relieve and excuse the Company from its
obligations under this Letter Agreement, and the Company shall have the right to
seek any other legal or equitable relief that may be available.

 

Page 8 of 11 

 

 

Entire Agreement, Amendment and Waiver

 

21.         You understand that this Letter Agreement fully and completely
waives and gives up all claims you may have against the Company that are
waivable under applicable law, excepting only claims to enforce this Letter
Agreement.

 

22.         This Letter Agreement, and the applicable plans and agreements
governing equity awards to you, contain the entire understanding between you and
the Company, and supersede any and all other prior agreements, understandings,
discussions, negotiations whether written or oral between you and the Company,
including, without limitation, the Amended Employment Agreement, with the
exception of the Disclosure of Information, Developments, Non-Competition and
Return of Information provisions contained in Sections 5, 6, 7 and 8 therein,
the tax provisions in Sections 11(d), 11(e), and 11(f), and the Notices,
Enforcement and Remedies provisions of Sections 12, 13(h) and 13(i), which
provisions shall be interpreted to provide the Company with cumulative rights,
remedies, and protections and shall be given full force and effect. You
acknowledge that neither the Company nor any representative of the Company has
made any representation or promise to you other than set forth herein.

 

23.         This Letter Agreement shall be binding upon the parties and may not
be modified in any manner, except by an instrument in writing of concurrent or
subsequent date signed by duly authorized representatives of the parties hereto.
This Letter Agreement is binding upon and shall inure to the benefit of the
parties and their respective agents, assigns, heirs, executors, successors and
administrators. No delay or omission by the Company in exercising any right
under this Letter Agreement shall operate as a waiver of that or any other
right. A waiver or consent given by the Company on any one occasion shall be
effective only in that instance and shall not be construed as a bar to or waiver
of any right on any other occasion.

 

Governing Law

 

24.         This Letter Agreement shall be governed by the laws of the
Commonwealth of Massachusetts, excluding conflicts of law principles.

 

Waiver of Jury Trial

 

25.         The parties hereby knowingly, voluntarily, and intentionally waive
the right any of them have to a trial by jury of, under or in connection with
this Letter Agreement or any agreement or document executed in conjunction
therewith or any course of conduct, statements (whether verbal or written) or
actions of any party relating hereto or thereto.

 

Interpretation of this Letter Agreement/Severability

 

26.         Nothing in this Letter Agreement is intended to violate any law or
shall be interpreted to violate any law. If any paragraph or part or subpart of
any paragraph in this Letter Agreement or the application thereof is construed
to be overbroad and/or unenforceable, then the court making such determination
shall have the authority to narrow the paragraph or part or subpart of the
paragraph as necessary to make it enforceable and the paragraph or part or
subpart of the paragraph shall then be enforceable in its/their narrowed form.
Moreover, each paragraph or part or subpart of each paragraph in this Letter
Agreement is independent of and severable (separate) from each other. In the
event that any paragraph or part or subpart of any paragraph in this Letter
Agreement is determined to be legally invalid or unenforceable by a court and is
not modified by a court to be enforceable, the affected paragraph or part or
subpart of such paragraph shall be stricken from the Letter Agreement, and the
remaining paragraphs or parts or subparts of such paragraphs of this Agreement
shall remain in full, force and effect.

 

Page 9 of 11 

 

 

No Admissions

 

27.         It is understood and agreed that this Letter Agreement does not
constitute an admission by the Company or you that any action either party has
taken was unlawful or wrongful, or that any action constituted a breach of
contract or violated any federal, state, or local law, policy, rule or
regulation.

 

Page 10 of 11 

 

 

If the terms of this Letter Agreement are acceptable to you, please sign and
date the enclosed copies of this Letter Agreement and return both to the
undersigned. A fully executed copy will be returned to you.         

 

  Sincerely,       ENUMERAL BIOMEDICAL HOLDINGS, INC.         By: /s/ Matthew A.
Ebert   Name:   Matthew A. Ebert   Title: General Counsel

 

ACCEPTED AND AGREED:       /s/ Arthur H. Tinkelenberg, Ph.D.   Arthur H.
Tinkelenberg, Ph.D.       Dated: 4 August 2016  

 

Page 11 of 11 



